Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 1 of 19 PagelD# 115

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Cory C. Bowden, )
Petitioner, )
)

v. ) 1:19ev1415 (RDA/MSN)
)
I. Hamilton, )
Respondent. )

MEMORANDUM OPINION

Virginia inmate Cory Bowden filed a petition for writ of habeas corpus under 28 U.S.C.
§ 2254, claiming that he was denied effective assistance of counsel and convicted based on
evidence that was, as a matter of law, insufficient to support a guilty verdict. See Dkt. No. 1. On
February 4, 2020, respondent filed a motion to dismiss and Rule 5 Answer, supported by a legal
brief and documentary exhibits. See Dkt. Nos. 10-12. Petitioner, despite having been provided
the notice required by Local Civil Rule 7(K) and Roseboro v. Garrison, 528 F.2d 309 (4th Cir.
1975) [Dkt. No. 13], did not file an opposition to respondent’s motion. For the reasons explained
below, respondent’s motion to dismiss will be granted, and the underlying petition for writ of
habeas corpus will be dismissed.

I. Background

Petitioner is in custody pursuant to a final judgment, entered March 8, 2016, of the
Circuit Court of the County of Chesterfield. See CR15F00083-01, 02. After a jury found
petitioner guilty of murder and use of a firearm in the commission of murder, the circuit court
sentenced petitioner to life plus three years’ incarceration. Id. Petitioner appealed his conviction
to the Court of Appeals of Virginia, challenging the sufficiency of the evidence presented to the

jury at trial. See Record No. 0480-16-2, p. 12. A single judge of that court denied the appeal on
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 2 of 19 PagelD# 116

October 16, 2016. Id. at p. 49. A three judge panel followed suit on December 20, 2016. Id. at
p. 65. The Supreme Court of Virginia then refused Bowden’s appeal on August 15, 2017.
See Record No. 170092, p. 36.

On January 2, 2018, petitioner filed a petition for writ of habeas corpus in the circuit
court in which he was convicted, alleging that he received constitutionally defective assistance of
counsel. See CL18HC3012. The circuit court dismissed the habeas petition by order dated
November 7, 2018, see id. at p. 130-143, and the Supreme Court of Virginia dismissed Bowden’s
petition for appeal on October 15, 2019, see Record No. 190156, p. 56.

On October 29, 2019, petitioner filed the instant petition. See Dkt. No. 1. He raises the
following claims:

1. Petitioner’s trial counsel was ineffective for:

a. Failing to challenge prospective juror number 338 for cause when the juror stated
that his cousin was a police officer for Chesterfield County;

b. Failing to obtain a copy of the 911 call recording to impeach petitioner’s son at
trial;

c. Failing to object to the prosecution’s improper statement during closing argument;
d. Failing to ask prospective jurors whether any of them were related to the victim;

e. Failing to move for a mistrial on the grounds that the sheriff was present in the
jury room while the jury observed the firearm during deliberations;

f. Failing to object to a jury instruction that shifted the burden of proof with regard
to the element of intent; and

2. The evidence was insufficient to convict petitioner because it left open the possibility that
petitioner’s act was the result of an accident.

Dkt. No. 1.
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 3 of 19 PagelD# 117

IJ. Standard of Review

To obtain federal habeas relief, a state prisoner must demonstrate that he or she is “in
custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) limits a
federal court’s authority to grant habeas relief. Pursuant to AEDPA, when a state court has
addressed the merits of a claim raised in a subsequent federal habeas corpus petition, the
reviewing federal court may not grant the petition on that particular claim unless the state court’s
adjudication was (1) contrary to or an unreasonable application of clearly established federal law
or (2) was based on an unreasonable determination of the facts presented at the state court
proceeding. 28 U.S.C. § 2254(d)(1)-(2).! The question, then, “is not whether a federal court
believes the state court’s determination was incorrect but whether that determination was
unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007)
(citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).

A state court’s decision is “contrary to” federal law if it “arrives at a conclusion opposite
to that reached by [the United States Supreme] Court on a question of law or if the state court
decides a case differently than [the United States Supreme] Court has on a set of materially
indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 413 (2000). A federal court should
grant relief under the “unreasonable application” clause if it finds that the state court “identifies
the correct governing legal principle from [the United States Supreme] Court’s decisions but
unreasonably applies that principle to the facts of the prisoner’s case.” Id.

In determining whether a state court’s decision was based on an unreasonable

determination of the facts unearthed at its own proceeding, a federal court reviewing a habeas

 

' Where a state court’s adjudication is not rendered “‘on the merits,” its decision is not entitled to
the deferential review standard set out in § 2254(d).

3
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 4 of 19 PagelD# 118

petition “presume/(s] the [state] court’s factual findings to be sound unless [petitioner] rebuts ‘the
presumption of correctness by clear and convincing evidence.”” Miller-El v. Dretke, 545 U.S.
231, 240 (2005) (quoting 28 U.S.C. 2254(e)(1)). “The Supreme Court has found state factual
findings unreasonable under § 2254(d)(2) when the direction of the evidence, viewed
cumulatively, was ‘too powerful to conclude anything but [what the petitioner claims],’ and
when a state court’s finding was ‘clearly erroneous.”” Landers v. Warden, Atty. Gen. of Ala.,
776 F.3d 1288, 1294 (11th Cir. 2015) (quoting Miller—El, 545 U.S. at 265).
III. Analysis

A, Claims I(a) — 1(f) — Ineffective Assistance of Counsel

Petitioner argues that his attorney provided him ineffective assistance at several points
during his prosecution and trial. To succeed upon an ineffective assistance claim, a petitioner
must show, first, that counsel’s representation was deficient, and second, that the deficient
performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To
satisfy the deficient performance prong, the convicted defendant must overcome the “strong
presumption that counsel’s strategy and tactics fall within the wide range of reasonable
professional assistance.” Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (internal
quotations omitted). The prejudice component requires a petitioner to “show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different. A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694.

“Surmounting Strickland’s high bar is never an easy task,” Padilla v. Kentucky, 559 U.S.
356, 371 (2010), and “[e]stablishing that a state court’s application of Strickland was

unreasonable [or contrary to clearly established federal law] under § 2254(d) is all the more
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 5 of 19 PagelD# 119

difficult.” Richter, 562 U.S. at 105. Application of these two layers of deference effectively
limits a federal court’s review to a determination of “whether there is any reasonable argument

that counsel satisfied Strickland’s deferential standard.” Id.

i. Claim Ifa)

First, petitioner claims that his trial counsel was ineffective because he failed to strike a
juror for cause who, in response to a voir dire question, stated that his cousin was a police officer
in Chesterfield County, the county in which plaintiff was arrested and prosecuted. See Dkt. No.
1. The state habeas court dismissed this claim on the basis that it failed to satisfy either prong of
the Strickland test.

The Court finds that petitioner has failed to demonstrate that counsel’s
performance was deficient. Defense counsel properly asked the juror if that
relationship would impact the juror’s ability to hear the evidence or make him
more predisposed to the Commonwealth. The juror replied “no.” (Tr. 36).

A juror’s familial relationship to a police officer is not per se disqualifying.
Rather the “real test is whether [the juror] can decide the case on the evidence
submitted and the law as propounded in the court’s instructions.” Towns v.
Commonwealth, 234 Va. 307, 329, 362 S.E.2d 650, 662 (1987). The juror here
responded that the relationship would not impact his ability to hear the evidence
or make him more predisposed to the Commonwealth. See Weeks v.
Commonwealth, 248 Va. 460, 475, 450 S.E.2d 379, 389 (1994 [sic] (juror’s
relationship with police officer not per se disqualifying).

The Court finds that counsel had no valid basis to strike the juror for cause
because the juror had indicated that he could be unbiased—in response to
counsel’s questions-- [sic] despite his familial relationship with a police officer in
Chesterfield County. All of the jurors stated that they did not know the specific
officers who were testifying in this case. (Tr. 25-27). Counsel was not required to
make a meritless objection for cause, when such a motion would have been
unsuccessful. Cf Correll v. Commonwealth, 232 Va. 454, 470, 352 S.E.2d 352,
361 (1987) (holding counsel had no duty to object to admission of presentence
report because it was admissible); see also Moody v. Polk, 403 F.2d 141, 151 (4th
Cir. 2005) (holding counsel not required to file frivolous motions).

The Court further finds that petitioner has failed to demonstrate a reasonable
probability of a different result had counsel moved to strike the juror for cause, as
such a motion would not have been successful. Accordingly, claim (A) is
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 6 of 19 PagelD# 120

dismissed because petitioner has failed to satisfy either prong of the Strickland
test for ineffective assistance of counsel.

CL18HC3012, pp. 134-35.

In an apparent effort to demonstrate that this finding was contrary to federal law,
petitioner invokes several federal cases in his petition. See Dkt. No. 1-1, pp. 1-2. But the cases
to which petitioner cites do not demonstrate that the decision of the state court was unreasonable.
And, on habeas review, federal courts generally accord “particular deference” to the judgment of
trial counsel during voir dire. See Gardner v. Ozmint, 511 F.3d 420, 426 (4th Cir. 2007)
(quoting Hughes v. United States, 258 F.3d 453, 457 (6th Cir. 2001)). Here, where petitioner’s
counsel asked the juror in question whether he could be impartial in light of his relationship with
a law enforcement officer and received an answer in the affirmative, petitioner cannot, absent
additional allegations or proof, demonstrate that the outcome of his case would have been
different had the juror been further challenged by counsel. See Gardner, 511 F.3d at 426
(upholding state habeas court’s denial of ineffective assistance claim where juror stated “she
could decide the case based solely on the evidence in court” where petitioner offered no evidence
of prejudice stemming from her presence on jury which convicted him). Consequently, this
Court finds that the state court neither unreasonably applied nor acted contrary to established

federal law in denying this claim. Claim 1(a) shall therefore be dismissed.”

 

? Petitioner has repeatedly situated the majority of his claims in the ineffective assistance of
counsel framework, and there is no reason to believe that he did not do so intentionally. Even a
deferential reading of Claim 1(a) as presented in the state court system and this Court does not
leave room for an inference that petitioner intended to bring Claim 1(a) as a standalone claim of
juror bias instead of as a claim of ineffective assistance. See Porter v. Zook, 803 F.3d 694, 699
(4th Cir. 2015) (“[I]t is easy to see how one variation[] of a juror bias claim ... could be
overlooked.”) (internal citations and quotations omitted). Even if petitioner did so intend,
however, there is no indication that such a claim would have any merit. Petitioner does not state
that the juror in question answered the voir dire question presented to him untruthfully, thereby

foreclosing a juror bias claim raised pursuant to McDonough Power Equipment, Inc. v.
Greenwood, 464 U.S. 548 (1984) (“[A] party must first demonstrate that a juror failed to answer

6
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 7 of 19 PagelD# 121

ii. Claim 1(b)

In Claim 1(b), petitioner argues that trial counsel was ineffective for failing to obtain a
copy of a 911 call recording because counsel could have used that tape to impeach his son’s
testimony at trial. See Dkt. No. 1. The state habeas court dismissed this claim on the basis that it
failed to satisfy either prong of the Strickland test.

Petitioner speculates that the recording would have contradicted his son’s
testimony “to varying degrees” and had “impeachment value.” The Court finds
that at the outset, petitioner has failed to proffer the 911 tape and therefore cannot
establish that counsel had a duty to obtain it or introduce it.

[W]ithout a specific, affirmative showing of what the missing
evidence or testimony would have been, a “habeas court cannot
even begin to apply Strickland’s standards” because “it is very
difficult to assess whether counsel’s performance was deficient,
and nearly impossible to determine whether the petitioner was
prejudiced by any deficiencies in counsel’s performance.”

Anderson v. Collins, 18 F.3d 1208, 1221 (Sth Cir. 1994) (citation omitted). See
Muhammad v. Warden, 274 Va. 3, 18, 646 S.E.2d 182, 195 (2007); Hedrick v.
Warden, 264 Va. 486, 521, 570 S.E.2d 847, 862 (2002) (both finding habeas
petitioner had not established deficient performance or prejudice because he failed
to provide any evidence to support claim). The Court finds that for the same
reasons petitioner has failed to show a reasonable probability of a different result
at trial.

Moreover, counsel did cross-examine petitioner’s son about statements he made
to the 911 operator. (Tr. 87-88). Petitioner’s son acknowledged that he told the
911 operator that he had received an anonymous phone call that a person had been

 

honestly a material question on voir dire, and then further show that a correct response would
have provided a valid basis for a challenge for cause.”). Nor does plaintiff ever actually claim
that the juror was biased in some capacity; he instead simply invokes in the abstract the
constitutional promises of a fair trial and unbiased jury. See CL18HC3012, pp. 6-8; Dkt. No. 1-
1, pp. 1-3. Consequently, any juror bias claim petitioner sought to raise would necessarily be an
“implied bias” claim, a doctrine that covers only “exceptional” and “extraordinary”
circumstances. See Smith v. Phillips, 455 U.S. 209, 222 (1982) (listing the following as
examples of when implied bias claims may be viable: “the juror is an actual employee of the
prosecuting agency, ... the juror is a close relative of one of the participants in the trial or the
criminal transaction, or that the juror was a witness or somehow involved in the criminal
transaction.”) (O’Connor, J. concurring). The petition raises no allegations of this nature.
Because of this, and because of the fact that petitioner did not raise his claim as a standalone
juror bias claim to begin with, the Court declines to engage in further discussion of this issue.

7
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 8 of 19 PagelD# 122

shot at a residence and that he was not aware of any previous threats of violence.

(Tr. 87-88). Petitioner’s son did not deny making any of the statements to the 911

operator that petitioner’s counsel asked about on cross-examination. Thus,

counsel obviously knew about the content of the call and placed this impeachment

evidence before the jury. Once the witness admitted making the statements

counsel had no basis to introduce the tape. See Va. Rule Ev. 2:613. Petitioner has

failed to proffer any evidence that the 911 call recording would have further

impeached his son’s testimony. /d. Thus he has failed to show a reasonable

probability of a different result.

CL18HC3012, pp. 135-36.

Petitioner concedes that his attorney “knew about the content of the call” but argues that,
absent introduction of the actual recording, the evidence “could not have been effectively placed
before the jury.” Dkt. No. 1. Petitioner, then, does not contest the fact that the information in
the call was presented to the jury at least in part; he merely takes issue with his attorney’s
strategy and manner of introducing that information. In this case, because counsel presented the
information to the jury in the form of testimony, presenting the call recording would have

constituted presentation of cumulative evidence. And an attorney’s failure to present cumulative

evidence does not, generally speaking, constitute deficient performance. See Jenkins v. Comm’r

 

Ala. Dep’t of Corr., 936 F.3d 1252, 1273 (11th Cir. 2019) (finding state court’s conclusion that
counsel was not ineffective for failing to present cumulative evidence “not unreasonable”).
Petitioner similarly has not shown that the failure to present this cumulative evidence resulted in
any prejudice to him. See Boutte v. Biter, 556 F. App’x 623, 624 (9th Cir. 2014) (finding no
prejudice where presentation of police report detailing victim’s drug overdose would have been
cumulative of victim’s testimony that she took prescription medications and had a “chemical
disorder of major depression”). In summary, as the state habeas court held, petitioner has failed
to demonstrate how introduction of the call—as opposed to the information it contained—would

have changed the result of his criminal case. This Court holds that the state court did not act
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 9 of 19 PagelD# 123

unreasonably or in contravention of federal law in denying this claim. Claim 1(b) shail
accordingly be dismissed.

ili. Claim 1(c)

In Claim 1(c), petitioner argues that trial counsel was ineffective for failing to object to
the prosecutor’s “improper statements” made during closing arguments. See Dkt. No. 1. The
state habeas court dismissed this claim on the basis that it failed to satisfy either prong of the
Strickland test.

[Petitioner] argues that the prosecutor’s statement improperly suggested that that
[sic] the defendant was “the only person who wants to try and sell to you all that it
is possible [for the defendant to have shot with the gun] from his waist [level] to
... point blank 12 inches from [his] wife’s head.” Petitioner argues that the
prosecutor’s comments were improper because they called for “an improper and
impermissible inference” that he shot his wife, Delesha, at close range. Petitioner
argues that there was “no conceivable benefit” to not objecting.

The Court finds that counsel is not required to lodge an objection merely because
he has “nothing to lose” by doing so. “This Court has never established anything
aking to [a] ‘nothing to lose’ standard for evaluating Strickland claims.” Knowles
v. Mirzayance, 556 U.S. 111, 122 (2009).

The Court further finds that objectively reasonable counsel could have decided
not to object to these comments; because the decision not to object to argument of
counsel, which is not evidence, is a tactical decision. See Evans v. Thompson,

881 F.2d 117, 121 (4th Cir. 1989). Even where testimony is objectionable
counsel can decide that raising an objection merely could have emphasized the
prosecutor’s remarks. /d. at 125. A decision regarding whether to object during
argument is thus, “a judgment trial attorneys make routinely.” Jd. See United
States v. Molina, 934 F.2d 1440, 1448 (9th Cir. 1991) (failure to object to
improper passage in prosecutor’s closing argument not professionally
unreasonable).

The Court further finds that petitioner has failed to show a reasonable probability
of a different result at trial had counsel objected to this statement. “A
Commonwealth’s Attorney has the right to argue the evidence and all reasonable
inferences from the evidence.” Duncan v. Commonwealth, 2 Va. App. 717, 730,
347 S.E.2d 539, 546 (1986). The medical examiner testified that the cause of
death was an “intermediate range” penetrating gunshot wound to the head. (Tr.
162). He testified that the distance from the gun to the injury appeared from the
evidence to have been less than a foot, but it “could” have been as much as 13
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 10 of 19 PagelD# 124

inches; he noted it was impossible to state the exact distance unless the firearm
had been test fired. (Tr. 162, 164, 171).

Petitioner testified that he was standing in the middle of the bed and that his
wife’s head was at the end of the bed furthers from him when he shot her. (Tr.
243, 248). But the police testified that Delesha was in a kneeling position
slumped down in the corner of the room between the bed and nightstand when
they arrived. (Tr. 124). The police observed blood only on that corner of the bed;
and blood and brain matter was on the night stand; no other evidence of a struggle
appeared in the room. (Tr. 135). Thus, the Commonwealth’s Attorney’s
argument was a reasonable comment on the evidence presented at trial. Therefor
counsel had not [sic] basis for objecting to the argument.

Moreover, the Court instructed the jury that arguments were not evidence, and
that the jury could not consider the arguments as evidence. (Tr. 53). Jurors are
presumed to follow the instruction of the trial court. Jordan v. Commonwealth,
50 Va. App. 322, 329, 649 S.E.2d 709, 713 (2007) (quoting Muhammad v.
Commonwealth, 269 Va. 451, 524, 619 S.E.2d 16, 58 (2005)). For all of these
reasons, petitioner has failed to demonstrate a reasonable probability of a different
result if counsel had objected to the argument.

This is particularly true in light of the overwhelming evidence of petitioner’s
guilt. Petitioner and his wife were having marital problems, she wanted to leave
the marriage, but he did not. (Tr. 67-68, 75-76, 196). On the night petitioner
killed his wife, petitioner was very upset because his efforts at reconciliation had
not gone well; he called his son between four and eight times to talk about the
situation. (Tr. 74-75). During one of those phone calls at 10:00 p.m., petitioner
told his son that he was going to “kill her, and kill himself, do something crazy.”
(Tr. 76). He also asked to borrow his son’s car because he had “something to do,”
and he did not “want to be seen.” (Tr. 82).

At just before midnight he called his song and said, “Hey, I can’t believe that I did

it; I shot Delesha.” (Tr. 82). Petitioner then went to the police station and told

police he had been having a “domestic dispute” that his wife was a “bitch [who]

wouldn’t let him sleep for ten days straight;” he said “I fucked up,” and “I shot

her.” (Tr. 106-07).
CL18HC3012, pp. 137-140.

The state habeas court’s invocation of Knowles v. Mirzayance, 556 U.S. 111 (2009), and
Evans v. Thompson, 881 F.2d 117 (4th Cir. 1989), was apt and demonstrates that its decision not

to grant relief with respect to Claim 1(c) was not unreasonable or contrary to federal law. It is

also worth noting that petitioner’s bare assertion that the prosecutor’s remarks were

10
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 11 of 19 PagelD# 125

objectionable does not make it so. Petitioner argues that the prosecutor’s words gave rise to an
“impermissible” inference, but petitioner does not appear to argue how or why that inference was
impermissible. Moreover, the record makes quite clear that the prosecutor did not raise these
arguments without some basis; as the state habeas court noted, the prosecutor relied on evidence
presented at trial in making the argument petitioner found objectionable. Additionally, the jury
was instructed that the arguments did not themselves constitute evidence. In that light, then,
petitioner has failed to demonstrate—here and in the state courts—that counsel (1) had any duty
or basis to object to the prosecutor’s argument and (2) that such an objection likely would have
changed the outcome of the trial. Consequently, Claim 1(c) shall also be dismissed from this
proceeding.

iv. Claim 1(d)

In Claim 1(d), petitioner claims that trial counsel was ineffective because he failed to ask
prospective jurors whether they were related to the victim. The state habeas court dismissed this
claim on the basis that it failed to satisfy either prong of the Strickland test.

Petitioner has failed to satisfy either prong of the Strickland test for ineffective

assistance of counsel. The prosecutor asked if any of the jurors knew the victim

and all of them said no. (Tr. 29). Counsel had no obligation to ask that question

when the prosecutor had already done so.

And petitioner cannot prove Strickland prejudice. Petitioner merely speculates

that one of the jurors was related the [sic] victim, but has offered no proof that his

allegation is true or that any such juror sat on the panel. Anderson, 18 F.3d at

1221; Muhammad, 274 Va. at 18, 646 S.E.2d at 195; Hedrick, 264 Va. at 521, 570

S.E.2d at 862. Petitioner has failed to demonstrate a reasonable probability of a

different result had counsel also asked if any of the jurors were related to the

victim.

CL18HC3012, p. 140.

Petitioner insists that, even though the prosecutor had already asked whether any

potential juror knew the victim, his attorney’s failure to ask specifically whether the jurors were

11
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 12 of 19 PagelD# 126

the victim’s relatives warrants the provision of relief. See Dkt. No. 1-1, p. 7. Petitioner asserts
that there is a “likelihood that at least one venireman could have been within the ninth degree of
consanguinity of affinity to the victim.” Id. at p. 8. But petitioner does not even attempt to argue
how such an attenuated connection to the victim would have any bearing on a juror’s ability to
decide a case on the evidence presented at trial. Consequently, he has failed to show that his
desired question would have impacted his case. Additionally, the question posed by the
prosecutor—whether any potential juror knew the victim—was broader than and therefore
encompassed petitioner’s preferred question. As the state court correctly noted, petitioner’s
counsel cannot be faulted to failing to seek redundant information from the jury. His decision
not to do so did not represent inadequate performance under Strickland. This Court finds that the
state court’s decision was not unreasonable or contrary to federal law. Claim 1(d) is dismissed.

V. Claim I(e)

In Claim 1(e), petitioner argues trial counsel was ineffective because he failed to move
for a mistrial after the sheriff entered the jury room for several minutes while the jury examined
the firearm during deliberations. See Dkt. No. 1. The state habeas court dismissed this claim on
the basis that it failed to satisfy either prong of the Strickland test.

When the jury asked to examine the firearm that had been admitted into evidence,

the Court asked in either party objected to allowing the bailiff to take the evidence

into the jury room for them to view. (Tr. 310-12). Neither party objected. (Tr.

310-12). The Court told the bailiff, not to discuss the firearm with the jury, but to

simply remain in the jury room to make sure the gun was handled safely while the

jury examined the gun. (Id.) According to petitioner, later in the day, petitioner

asked counsel to move for a mistrial because the deputy had been in the jury room

for three minutes, and counsel refused. (Habeas petition at 11).

The Court finds that petitioner proffers no evidence and offers no authority that

allowing the bailiff to take the firearm into the jury room, and to remain there to

ensure the gun was handles [sic] safely while the jury examined it was improper.

The firearm was evidence admitted at trial as an exhibit. And petitioner proffers
no evidence that any extraneous evidence or improper communication took place.

12
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 13 of 19 PagelD# 127

Thus, counsel was under no obligation to object to this procedure, and was not
ineffective for failing to object to it. See Correll, 232 Va. at 470, S.E.2d at 361.

The Court further finds that by the time petitioner asked counsel to move for a

mistrial such a motion would have been untimely. The Virginia Supreme Court

repeatedly has held that “if a defendant wishes to take advantage on appeal of

some incident he regards as objectionable enough to warrant a mistrial, he must

make his motion timely or else be deemed to have waived his objection.” Yeatts

v. Commonwealth, 242 Va. 121, 137, 410 S.E.2d 254, 264, 8 Va. Law Rep. 866

(1991) (citations omitted). To be timely, a motion for mistrial must be made

“[w]hen a party has full knowledge of circumstances justifying a mistrial . . . .”

Crockett v. Commonwealth, 187 Va. 687, 706-07, 47 S.E.2d 377, 386 (1948). In

this case that would have been at the time the bailiff was in the room

The Court further finds that counsel had already agreed to the procedure allowing

the bailiff to take the evidence into the jury room. Petitioner has failed to

demonstrate a reasonable probability that a mistrial would have been granted even

if counsel had timely asked for a mistrial.
CL18HC3012, p. 140.

Petitioner asserts that, as an officer of the court, the bailiff / sheriff? who entered the jury
room “carrie[d] great weight with [the] jury which he had been shepherding.” See Dkt. No. 1.
Citing Parker v. Gladden, 385 U.S. 363 (1966), he argues that “[t]here must be zealous guard
against any action or situation which raises the slightest suspicion that the jury in a criminal case
has been influenced or tampered with so as to be favorable to the state.” See id. Unlike in
Parker, however, in this case there is no indication whatsoever that the sheriff or bailiff
communicated in any way with the members of the jury. Petitioner does not even speculate that
any such communication occurred. See Dkt. No. 1. Instead, he merely invokes constitutional
arguments and the notion of fairness without applying those arguments to his specific

circumstances. He has failed to demonstrate that he was actually prejudiced through his

attorney’s failure to move for a mistrial. In this light, it is clear that the state habeas court’s

 

3 Petitioner alleges that a sheriff entered the jury room, see Dkt. No. 1, while respondent asserts
that it was a bailiff, see Dkt. No. 12.

13
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 14 of 19 PagelD# 128

conclusions were neither unreasonable nor contrary to federal law. Accordingly, Claim 1(e)
shall be dismissed.

vi. Claim 1()

In Claim 1(£), petitioner argues that trial counsel was ineffective for failing to object to an
instruction provided to the jury which stated that, “it is permissible to infer that every person
intends the natural and probable consequences of his or her acts.” See Dkt. No. 1. Petitioner
claims that this instruction impermissibly “shifted the burden of proof on the element of intent”
and thus warrants provision of relief. Id.

The record makes clear, and respondent concedes, that the state habeas court did not
consider—or at least did not provide reasoning for its denial of —Claim 1(f). See CL18HC3012;
Dkt. No. 12. As a result, it cannot be stated with certainty that the state court dismissed the
claim on its merits, and this Court is constrained to provide the claim de novo review. See, e.g.,
Boyette v. Lefevre, 246 F.3d 76, 91 (2d Cir. 2001) (holding that de novo review, rather than
AEDPA deference, is appropriate when the district court is unable to determine basis of state
court’s resolution of a habeas claim).

The Supreme Court of Virginia has directly addressed the validity of the jury instruction
with which petitioner takes issue. In Schmitt v. Commonwealth, 262 Va. 127, 145 (2001), it
held that the instruction in question “[does] not require jurors to draw any inference or alter the
Commonwealth’s burden of proving [the defendant’s] criminal intent beyond a reasonable
doubt” and thus held the instruction valid. Accordingly, any objection to the instruction on that
ground would have proven futile, and an attorney cannot be held to have erred by failing to raise
a futile objection. See Moody v. Polk, 403 F.3d 141, 151 (4th Cir. 2005). Consequently,

petitioner’s argument that his counsel was ineffective on this basis is meritless—his failure to

14
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 15 of 19 PagelD# 129

object, as a matter of law, did not constitute deficient performance—and this claim thus must be

dismissed.*

B. Claim 2 — Sufficiency of the Evidence

Petitioner next claims that the evidence presented at trial was insufficient to prove his

guilt beyond a reasonable doubt with respect to the elements of premeditation and deliberation.
See Dkt. No. 1-1, p. 11. He specifically argues that the evidence presented established
“reasonable doubt” that the killing of his wife was the result of an accident. Id. In support of this
argument, petitioner states that his

actions after the shooting were wholly consistent with [the shooting having been]

an accident. He was in shock and felt suicidal. Petitioner turned himself in to

police and complied with each and every request made of him, consistent with

someone who has just accidentally shot another person. No scientific evidence

disproved that the shooting was an accident.
Dkt. No. 1-1, pp. 12-13.

Federal habeas petitions that assert there was insufficient evidence to support a state court
conviction should be granted only if “no rational trier of fact could have found proof of
[petitioner’s] guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324 (1979).
A federal court may only overturn a state court decision if that decision was “objectively

unreasonable;” it may not overturn the decision simply because it disagrees with the outcome.

Cavazos v. Smith, 565 U.S. 1, 3 (2011) (quoting Renico v. Lett, 559 U.S. 766, 773 (2010)).

 

* And to the extent petitioner seeks to assert a standalone claim that the jury instruction was itself
contrary to federal law, such a claim would fail. The instruction in question was squarely in line
with instructions upheld by federal courts nationwide. See United States v. Arthur, 544 F.2d
730, 737 (4th Cir. 1976) (“An instruction that it is reasonable to infer that a person ordinarily
intends the natural and probable consequences of his voluntary acts has generally been held
proper.”); see also Dupuy v. Cain, 201 F.3d 582, 588 (Sth Cir. 2000) (finding that an instruction
that “[a]s a general rule it is reasonable to infer that a person ordinarily intends all the natural and
probable consequences of acts knowingly done or knowingly omitted by him” did not prejudice
the defendant because it only “provided for an allowable inference; it did not create the
prohibited presumption”).

15
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 16 of 19 PagelD# 130

Indeed, a reviewing court must ask whether, “after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”* Jackson, 443 U.S. at 319 (citing Johnson v. Louisiana,

 

406 U.S. 356, 362 (1972)).
On direct appeal, the Court of Appeals of Virginia denied petitioner’s claim regarding the
sufficiency of the evidence. In pertinent part, it wrote:

Sometime between September 10 and 11, 2014, the appellant shot and killed his
wife, Delesha Bowden (“Delesha”), at their home in Chesterfield County. The
appellant spoke to his son, Corey Bowden, Jr. (“Corey”), a few days before the
murder to tell him that he and Delesha were having marital problems and he
needed Corey to be there for him. Delesha made it clear that she was not having
an extra-marital affair but “just had a friend.” Corey helped the appellant put a
futon in his office because he wanted his own space and somewhere comfortable
to stay during their “rough patch.”

On September 10, 2014, the appellant and Delesha went out for dinner. The
appellant stayed in touch with Corey by phone throughout the evening; they
shared four to eight phone calls. Corey testified that the appellant was not pleased
because it was “a very rough dinner.” After the appellant pled his case, Delesha
made a scene at the restaurant and stormed out. During one of the phone calls, the
appellant told Corey that Delesha said he was not a good father, he was getting
old, she wanted to move on, and she wanted other things with her life. Through
the series of calls, it was apparent to Corey that the appellant was upset. He
started telling Corey he was going to “kill her, kill himself, do something crazy.”
Corey characterized it as a normal reaction to being upset. However, Corey tried
to keep the peace and called Delesha to suggest she not return home because his
father “sounded very crazy” and was “talking kind of reckless.” Delesha laughed
and “brushed it off.”

Corey received a phone call around 10:30 p.m. in which the appellant said,
“you'll never hear from me again, just know I love you.” Corey thought the
appellant was on the verge of committing suicide and pledged to stay up and call
him every hour. During this call, the appellant also asked Corey to borrow his
car. When asked his reason, the appellant replied, “I got something I want to do,
you know, but my car is known and I don’t want to be seen.” Corey told the
appellant to come over and offered to take him wherever he wanted to go. The

 

> In this light, petitioner’s argument that there existed evidence from which a jury might
conclude that the killing was an accident is irrelevant. At this juncture, the Court does not ask
whether such evidence exists or was considered; it asks whether the jury’s ultimate conclusion
was objectively unreasonable.

16
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 17 of 19 PagelD# 131

appellant declined his offer. The appellant called Corey again right before
midnight and said, “I can’t believe that I did it ... I shot Delesha.” Both Corey
and the appellant called 911.

During cross-examination, Corey testified that he called 911 and told the operator
that he had received an anonymous phone call about someone being shot at his
father’s residence. He also told the operator that he was not aware of any prior
threats of violence. He did so because he did not believe his father’s statements
about killing Delesha to be credible. Detective Ray Ash of the Chesterfield
County Police Department met Corey at the hospital in the early morning after the
shooting. Corey told Detective Ash that he and the appellant were not close but
they had spent the last couple of years rebuilding their relationship. He also told
Ash that his father made a statement earlier in the evening about “going to Kill
[Delesha].”

Corey met with the Commonwealth in preparation for trial. During the first
meeting, Corey hesitated and told the prosecutor that he did not remember telling
police about the appellant’s statement about killing Delesha. The prosecutor told
Corey he really needed to think about it because it was important for him to
testify at trial. During the second meeting, Corey remembered what he had said
before. The prosecutor told him how important it was for Corey to “say what [he]
just said.”

Corey also spoke to Dr. Evan Nelson who was tasked with evaluating the
appellant’s sanity at the time of the offense. Corey told Dr. Nelson that he did not
take the appellant seriously; he thought the appellant was suicidal and “had no
idea” that the appellant intended to kill Delesha. After his arrest, the appellant
asked Corey to be his power of attorney and take care of some personal property
matters related to his studio, vehicle, and storage unit. Corey relocated the
recording studio to a friend’s house, retitled a truck in his name, and took $14,000
and four pieces of jewelry from the appellant’s storage units.

Officer Edward Harney of the Chesterfield Police Department worked as the desk
officer overnight starting on the evening of September 10, 2014, when the
appellant came in and said he had been having a domestic dispute. The appellant
told Officer Harney that “the bitch wouldn’t let [me] sleep for ten days straight”
and he did not know what to do. After Harney tried to elicit more information
and suggested temporary accommodations, the appellant paced around outside for
a few minutes before returning to the window. He told Harney, “I fucked up, I
shot her” and told him the gun was in the car. Officer Harney found a black
firearm on the front seat with a handbag.

Police forced entry into the residence and found Delesha with a bullet wound

between her eyes and brain matter and skin hanging from her forehead. She was
gasping for air. There were no other injuries to the body. Investigators observed
no evidence of struggle in the bedroom where the body was recovered. A single

17
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 18 of 19 PagelD# 132

cartridge casing was found on the bed. Delesha died at the hospital. The cause of
death was an intermediate range penetrating gunshot wound to the head. A
medical examiner supervising her autopsy could not determine the exact distance
from which the shot was fired but estimated it to be thirteen inches or less.
Testing revealed that the firearm recovered from the appellant’s vehicle was the
same weapon used to shoot Delesha.

The appellant testified in his own defense. He said that he and Delesha had been
going through a period of uncertainty but there had been no argument at dinner.
The appellant said that when he arrived home a little after 11:00 p.m., he was
carrying his firearm in a holster because he was self-employed in a cash business.
After about half an hour, he went upstairs and entered the bedroom where Delesha
was already in bed. They discussed the possibility of having sex but Delesha
declined. He told Delesha he was not feeling well and felt like killing himself.
Delesha told him he needed to go to bed. The appellant was in the process of
putting his weapon away but stood in the room for a moment and held the gun to
his head with his eyes closed before he began nodding off and started to bring it
down to his side. He then heard the “covers move real fast,” and he opened his
eyes to see something coming at him. According to the appellant, he stepped
back, bumped into the television, and threw his hands up causing him to pull the
trigger. The appellant claimed he did not intend to shoot Delesha and that he
started crying and screaming her name. He posted a happy picture of them online
and immediately received calls from his uncle and Corey. He asked them to call
911. He contemplated killing himself but was convinced to turn himself in to
police.

Record. No. 0480-16-2, pp. 50-52.

Having reviewed the state court records, this Court fails to detect an unreasonable
application of law or determination of facts in the Virginia Court of Appeals’s opinion. See 28
U.S.C. § 2254(d)(1)-(2). The Court also concludes that the evidence presented and described
above was sufficient such that a “rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319. In Virginia, “[t]o prove
premeditated murder, the Commonwealth must establish: (1) a killing; (2) a reasoning process
antecedent to the act of killing, resulting in the formation of a specific intent to kill; and (3) the
performance of that act with malicious intent.” Archie v. Commonwealth, 14 Va. App. 684, 689

(1992) (internal quotations and citation omitted). “Premeditation and formation of an intent to

18
Case 1:19-cv-01415-RDA-MSN Document 14 Filed 05/26/20 Page 19 of 19 PagelD# 133

kill seldom can be proved by direct evidence. A combination of circumstantial factors may be
sufficient.” Rhodes v. Commonwealth, 238 Va. 480, 486 (1989). Additionally, a jury may infer
that the killer acted with premeditation when there is evidence that a fatal wound is inflicted by a

deadly weapon with little or no provocation. See Morris v. Commonwealth, 17 Va. App. 575,

 

578 (1994).
The evidence presented at trial was sufficient such that a rational factfinder could find
petitioner guilty beyond a reasonable doubt. As the state appellate court aptly summarized:

[O]n the evening of the murder, the appellant and his wife were not on good
terms. They had spent time separate and apart. Delesha had a new “friend.”
During dinner, she expressed her displeasure with the appellant as a father and
husband and told him she wanted to move on. The appellant told Corey he was
going to kill Delesha. Later that night he asked Corey if he could borrow his car
because he had something he wanted to do and did not want to be seen. Despite
any conflict regarding Corey’s interpretation of the appellant’s behavior, the
surrounding facts and circumstances include evidence that clearly demonstrates
his specific intent to kill. After the appellant inflicted a fatal wound, Delesha was
still alive. While the appellant ultimately called 911, he did not render aid but
rather posted a picture online and left the scene. He then went to the police
station where called Delesha a “bitch” and told Officer Harney that he “fucked
up” and shot her.

Record. No. 0480-16-2, p. 54.
Because the Court finds that neither the jury which convicted petitioner nor the state
appellate court which upheld that conviction acted unreasonably, Claim 2 will be dismissed.
IV. Conclusion

For the foregoing reasons, petitioner’s federal habeas claims lack merit. Consequently,
respondent’s motion to dismiss shall be granted, and this petition will be dismissed with

prejudice through an order that will issue alongside this memorandum opinion.

Entered this “LG day of Mon 2020.

 

Alexandria, Virginia ()
| /s/ és
Rossie D. Alston, J

i.
19 United States District Judge
